Name: Commission Regulation (EC) No 1032/2001 of 29 May 2001 fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 2001 harvest in the raw tobacco sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  production;  economic policy
 Date Published: nan

 Avis juridique important|32001R1032Commission Regulation (EC) No 1032/2001 of 29 May 2001 fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 2001 harvest in the raw tobacco sector Official Journal L 144 , 30/05/2001 P. 0017 - 0018Commission Regulation (EC) No 1032/2001of 29 May 2001fixing the guarantee threshold quantities which may be transferred to another group of varieties for the 2001 harvest in the raw tobacco sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 1336/2000(2), and in particular Article 9(4) thereof,Whereas:(1) Article 9 of Regulation (EEC) No 2075/92 introduced production quotas for the different groups of varieties of tobacco. The individual quotas were divided between producers on the basis of the guarantee thresholds for the 2001 harvest fixed in Article 3 of Council Regulation (EC) No 660/1999 of 22 March 1999 amending Regulation (EEC) No 2075/92 and fixing the premiums and guarantee thresholds for leaf tobacco by variety group and Member State for the 1999, 2000 and 2001 harvests(3). Under Article 9(4) of Regulation (EEC) No 2075/92, the Commission may authorise Member States to transfer parts of their guarantee threshold allocations between groups of varieties. These transfers do not give rise to additional costs between groups of varieties for the EAGGF and do not involve any increase in Member States' overall guarantee threshold allocations.(2) This Regulation should apply as soon as possible, well before the deadline for the conclusion of cultivation contracts laid down in Article 10(1) of Commission Regulation (EC) No 2848/98 of 22 December 1998 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 as regards the premium scheme, production quotas and the specific aid to be granted to producer groups in the raw tobacco sector(4), as last amended by Regulation (EC) No 385/2001(5).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1For the 2001 harvest, before the deadline for the conclusion of cultivation contracts laid down in Article 10(1) of Regulation (EC) No 2848/98, Member States shall be authorised to transfer guarantee threshold quantities from one group of varieties to another in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 May 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 154, 27.6.2000, p. 2.(3) OJ L 83, 27.3.1999, p. 10.(4) OJ L 358, 31.12.1998, p. 17.(5) OJ L 57, 27.2.2001, p. 18.ANNEXGuarantee threshold quantities which each Member State is authorised to transfer from one group of varieties to another>TABLE>